DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 01/22/2020, claims benefit of Provisional Application No. 62/797,601 filed on 01/28/2019. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10, 12-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the probability" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the probability" has been interpreted as "the first probability".
Claim 3 recites “two-layered deep neural network”. This recitation lacks clarity because in view of the Specification (see Specification [0067]), it is unclear if the “two-layered” refers to the total number of layers of a deep neural network or the total number of hidden layers of a deep neural network. A deep neural network, as understood by one of ordinary skill in the art, contains at least four layers (input layer, multiple hidden layers, and output layer). Therefore, one of ordinary skill in the art would not be able to ascertain the scope of the recitation of “two-layered deep neural network”. 
Claim 12 recites the limitation "The method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "The method of claim 1" has been interpreted as "The method of claim 11".
Claim 12 recites the limitation "the probability" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the probability" has been interpreted as "the first probability".
Claim 13 recites “two-layered deep neural network”. This recitation lacks clarity because in view of the Specification (see Specification [0067]), it is unclear if the “two-layered” refers to the total number of layers of a deep neural network or the total number of hidden layers of a deep neural network. A deep neural network, as understood by one of ordinary skill in the art, contains at least four layers (input layer, multiple hidden layers, and output layer). Therefore, one of ordinary skill in the art would not be able to ascertain the scope of the recitation of “two-layered deep neural network”. 
Each of claims 10 and 20 recites the symbols “
    PNG
    media_image1.png
    41
    20
    media_image1.png
    Greyscale
” and “c”, but the claim does not provide description as to what the symbols represent. The Specification does not provide further description. Therefore, claims 10 and 20 are indefinite because one of ordinary skill in the art would not be able to ascertain the scope of these claims.
In addition to the ground(s) of rejection stated above, dependent claim 3 is rejected based on the same rationale as claim 2, and dependent claim 13 is rejected based on the same rationale as claim 12.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nordstrom (US 10,013,152 B2) teaches receiving a selection request for content displayed on a device, and predicting, while receiving the selection request, content intended to be selected based on at least one of a visual cue, historic cue, semantic term, or user habit.
João Viol Vieira et al. (US 2016/0260017 A1) teaches adapting user interfaces and functionalities of applications in accordance with level of user expertise.
Meijer et al. (US 2013/0159228 A1) teaches adaptively modifying user interface based on a user model associated with user interaction and feedback.
Kahn (US 7,620,894 B1) teaches automatically configuring user interface features based on detected proficiency level.

Allowable Subject Matter
Claims 1, 4-9, 11, and 14-19 are allowed.
Claims 2-3, 10, 12-13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125